Citation Nr: 1802181	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right ankle condition (also claimed as ankylosis, right ankle).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

While the Veteran's notice of disagreement in December 2012 also addressed the December 2011 rating decision's denial of his claims for an increased rating for his service-connected left ear hearing loss and service connection for right ear hearing loss, following the issuance of the statement of the case that addressed these issues in addition to the denial of service connection for a right ankle disorder, the Veteran clearly only appealed the denial of service connection for a right ankle disorder in his March 2014 VA Form 9.  Consequently, the Board finds that this is the only issue that has been perfected for current appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran received a VA examination for his ankle in December 2011, and the examiner found no basis to conclude that the Veteran had a current ankle disability.  However, subsequent treatment records indicate that the Veteran was diagnosed with right ankle tendonitis.  As such, a new examination is required to determine the nature and etiology of any current right ankle conditions, to include right ankle tendonitis.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of any current right ankle condition, to include right ankle tendonitis.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right ankle condition is due to an event or incident of the Veteran's period of active service.

The examiner should specifically take into account the Veteran's lay statements, including his statements that he injured his ankle twice while in service while training for mandatory physical fitness tests, and the fact that his right ankle symptoms have been diagnosed as right ankle tendonitis.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for service connection for a right ankle condition.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


